DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alan Chang on 24 May 2022.
The application has been amended as follows:
	The claims have been amended as follows:
 - -
24. (Currently Amended) The applicator of Claim[[ 24]] 23, wherein upon activation of the applicator, the linkage element is driven from a bent position to a substantially vertical position.

25. (Currently Amended) The applicator of Claim[[ 25]] 24, wherein the insertion element is at least partially inserted in the skin of the host when the linkage element is in the substantially vertical position.
- -

Response to Amendment
3.	According to the Amendment, filed 19 May 2022, the status of the claims is as follows:
Claims 2-23 are previously presented; 
Claims 24-32 are new; and
Claim 1 is cancelled.
4.	The rejection of claim 1 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Causey et al, U.S. Patent No. 6,248,067 B1 (“Causey”), is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
5.	 The provisional rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of copending Application No. 16/392,521, is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
6.	 The provisional rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/454,550, is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
7.	 The provisional rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/454,552, is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
8.	 The provisional rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/454,557, is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
9.	 The provisional rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/454,579, is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
10.	 The provisional rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/454,595, is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
11.	 The provisional rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/592,170, is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
12.	 The provisional rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/592,216, is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
13.	 The provisional rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/592,238, is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
15.	Claims 2-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,134,896. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims overlap in scope with the patented claims, where the difference in scope are obvious variants of one another (the present claims recite “a needle hub… configured to pierce a skin of a host” and “the sensor configured to measure a glucose concentration of a host”; whereas the patented claims recite “the sensor configured to measure an analyte concentration of a host” and “the key having a first shape”, “the aperture having a second shape, the second shape complementary to the first shape of the key”, and does not recite “a needle hub… configured to pierce a skin of a host”).
16.	Claims 2-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,311,240. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims overlap in scope with the patented claims, where the difference in scope are obvious variants of one another (the present claims recite “the anti-rotation key configured to be at least partially disposed in an aperture of an on-skin sensor assembly” and “an on-skin sensor assembly comprising:…”; whereas the patented claims recite “the base configured to be at least partially disposed in a first aperture of an on-kin sensor assembly” and “wherein the base comprises a flat surface configured to mate with a top surface of the on-skin sensor assembly, thereby maintaining the insertion element in a substantially perpendicular orientation to the top surface of the on-skin sensor assembly”).
17.	Claims 2-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,311,241. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims overlap in scope with the patented claims, where the difference in scope are obvious variants of one another (the present claims recite “the sensor configured to measure a glucose concentration of a host”; whereas the patented claims recite “the sensor configured to measure an analyte concentration of a host”).
Reasons for Allowance
18.	The terminal disclaimer filed on 16 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent No. 11,134,896, U.S. Patent No. 11,311,240, and U.S. Patent No. 11,311,241, and any patent granted on Application No. 17,592,170, has been reviewed and is accepted.  The terminal disclaimer has been recorded, and obviates the rejections above on the ground of nonstatutory double patenting.
19.	Claims 2-30 are allowed.
20.	The following is an examiner’s statement of reasons for allowance: 
21.	The following is a statement of reasons for the indication of allowable subject matter:  
As to Claims 2-30, the closest prior art reference, Curry et al., U.S. Patent Application Publication No. 2011/0288574 A1 (“Curry”), teaches the following:
An applicator (“driver apparatus”) 3800 (see para. [0160]) for applying an on-skin sensor assembly (“on body housing”) 122 to a skin of a host (see figs. 17, 20, 21, 32, and 33), the applicator comprising:
an applicator housing (“housing”) 3802 (see “As illustrated in FIGS. 32 and 33, driver apparatus 3800 includes a housing 3802 for positioning with respect to an inserter, such as inserter 500 described herein.” in para. [0160]);
a needle hub (the combination of “needle hub 136” and the “driver apparatus 3800” shown in fig. 34, which includes “trigger 3810, cam 3808, arming button 3812, torsion spring 3814, shaft 3816, pawl 3818, actuator 3806, and return spring 3820”) 136/3800 (see “As depicted in FIG. 34, driver apparatus 3800 includes trigger 3810, cam 3808, arming button 3812, torsion spring 3814, shaft 3816, pawl 3818, actuator 3806, and return spring 3820.” in para. [0161]) coupled to an insertion element (“inserter”) 500 configured to pierce a skin of a host (see fig. 17), the needle hub 136/3800 comprising: 
a base (“needle hub”) 136 (see fig. 11), and
an anti-rotation feature (“trigger 3812” in fig. 41, or see wings extending out from “needle hub 136” in fig. 11) extending from the base (see “After a full rotation, cam 3808 is stopped by trigger 3810 as shown in FIG. 43.” in para. [0163] and fig. 34; and see fig. 11), 
an on-skin sensor assembly (“on body housing”) 122 (see “The on body housing 122 can be configured to hold at least a portion of sensor 14 and sensor control unit 12. As illustrated in FIG. 11, the sharp 124 extends through an aperture 168 in the on body housing 122.” in para. [0139]; and see figs. 1, 11 and 13) comprising:
a sensor (“sensor”) 14 (see “An embodiment of the sensor 14 is illustrated in FIG. 2.” in para. [0119], and see fig. 1), the sensor 14 configured to measure a glucose concentration of a host (see “In some embodiments, the sensor is implantable into a subject's body for a usage period (e.g., a minute or more, at least one day or more, about one to about 30 days or even longer, about three to about fourteen days, about three to about seven days, or in some embodiments, longer periods of up to several weeks) to contact and monitor an analyte present in a biological fluid.” in para. [0124]).
However, neither Curry nor the prior art of record teaches the applicator for applying an on-skin sensor assembly to a skin of a host of base claim 2, including the following, in combination with all other limitations of the base claim:
a needle hub coupled to an insertion element, the needle hub comprising: 
…
an anti-rotation feature extending from the base, the anti-rotation feature comprising a key; and 

an on-skin sensor assembly comprising:
…
an aperture extending from a top surface of the on-skin sensor assembly, wherein the key is configured to be at least partially disposed in the aperture of the on-skin sensor assembly; and
wherein the anti-rotation feature is configured to prevent rotation of the base within the first aperture.

Furthermore, neither Curry nor the prior art of record teaches the applicator for applying an on-skin sensor assembly to a skin of a host of base claim 15, including the following, in combination with all other limitations of the base claim:
a needle hub coupled to a needle, wherein the needle hub comprises a portion configured to extend through the skin of the host, wherein the needle hub comprises a base, wherein the base comprises an anti-rotation key; and
an on-skin sensor assembly comprising:
…
an aperture extending from a top surface of the on-skin sensor assembly; and
wherein the anti-rotation key is configured to be at least partially disposed in the aperture of the on-skin sensor assembly; and
wherein the anti-rotation key is configured to prevent rotation of the needle hub with respect to the on-skin sensor assembly.


22.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        05/25/2022